It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed upon authority of Lockwood et al. v. Krum, Admr., et al., 34 Ohio St., 1, and this court coming to render the judgment upon the facts admitted, that the court of appeals should have rendered, it is hereby ordered and adjudged that the estate of George Graff be, and the same is hereby, released from the payment of alimony in the sum of $25.00 per month from and after the date of the death of George Graff, to-wit: February 13, 1916.

Judgment reversed and judgment for plaintiff in error.

Jones, Matthias, Johnson, Donahue and Wanamaker, JJ., concur.
Nichols, C. J., dissents.
Robinson, J., not participating.